IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
 

 
NO. PD-0101-14

 
 
THE STATE OF TEXAS
 
v.
 
SHAUNA LEE GREEN, Appellee
 

 
ON APPELLEE’S PETITION FOR DISCRETIONARY REVIEW
FROM THE FIFTH COURT OF APPEALS
DALLAS COUNTY 

 
 
                        Per curiam.  Keasler and Hervey, JJ., dissent.
 
ORDER 
 
                      The petition for discretionary review violates Texas Rule of Appellate
Procedure 9.4(i)(3) and 68.4(j) because it does not contain a certificate of compliance and
copies of the petition for discretionary review do not contain the court of appeals opinion.
See also Texas Rule of Appellate Procedure 9.4(i)(2)(D).
                      The petition is struck.  See Texas Rule of Appellate Procedure 68.6.
                      The petitioner may redraw the petition.  The redrawn petition must be filed
in the Court of Criminal Appeals within thirty days after the date of this order.
 
 
Filed: April 16, 2014
Do not publish